internal_revenue_service number release date index numbers ------------------- ----------------------------------------------- ----------------------------------- ---------------------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp b03 plr-128984-14 date date legend taxpayer ------------------------------------------------------------- -------------------------------------------------------------------- ------------------------------------ exchange state a ------------------------------------- -------------- dear ---------------- this letter responds to a date letter requesting rulings under sec_301 and sec_305 the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted on behalf of the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts taxpayer incorporated in state a is an accrual basis taxpayer that files federal_income_tax returns as a real_estate_investment_trust reit on a calendar_year basis taxpayer for all relevant periods qualifies as a reit and intends to maintain such plr-128984-14 qualification taxpayer regularly distributes its earnings_and_profits as required under sec_857 taxpayer has one class of common_stock outstanding the common_stock that is publicly traded and listed on the exchange taxpayer intends to make a special dividend distribution to its shareholders with respect to its common_stock during the year proposed distribution taxpayer will make the proposed distribution in the form of a combination of common_stock and cash each shareholder will have the right to elect to receive its portion of the proposed distribution in the form of percent common_stock percent cash or a combination of stock and cash with between to percent in cash and the rest in stock if a shareholder fails to make a valid election that shareholder will be deemed to have made an election to receive percent cash if the total number of shares of common_stock for which an election to receive cash is made would result in the payment of cash in an aggregate amount that is less than or equal to the total amount of cash available in the proposed distribution the cash amount then each shareholder electing to receive cash will receive its portion of the proposed distribution entirely in cash if the total number of shares of common_stock for which an election to receive cash is made would result in the payment of cash in an aggregate amount that is in excess of the cash amount then each shareholder electing to receive cash will receive a prorated amount of cash and will receive the remainder of its portion of the proposed distribution in common_stock in no event will the total amount of the cash amount be less than percent of the aggregate value of the proposed distribution accordingly no shareholder electing to receive cash will receive less than percent of its portion of the proposed distribution in cash any cash paid in lieu of fractional shares of common_stock will not count towards the cash amount the calculation of the number of shares to be received by any shareholder will be determined over a period of up to two weeks ending as close as practicable to the payment_date based upon a formula utilizing market prices that is designed to equate in value the number of shares to be received with the amount of money that could be received instead for any shareholder participating in the common_stock dividend_reinvestment_plan drip the drip will apply only to the extent of the cash which the shareholder would have received in the proposed distribution in the absence of the drip taxpayer has no plan or intention to undergo any corporate_reorganization or other business combination in connection with or contemporaneously with the proposed distribution although taxpayer may have stock offerings that are unrelated to the proposed distribution plr-128984-14 rulings based solely upon the information submitted and the representations made we rule as follows on the proposed distribution the cash and common_stock distributed in the proposed distribution shall be treated as a distribution_of_property with respect to the common_stock to which sec_301 applies sec_301 and sec_305 the amount of the distribution of the stock received by any holder of common_stock electing to or otherwise receiving stock will be considered to equal the amount of money which could have been received instead sec_1 b caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed distribution that are not specifically covered by the above rulings in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code or whether the distributions made pursuant to the ruling will satisfy the required_distribution requirement under sec_4981 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely isaac w zimbalist isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate
